Case: 13-40757      Document: 00512621801         Page: 1    Date Filed: 05/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40757
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 7, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN ANTHONY SAENZ, also known as Daniel,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CR-18-9


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent John Anthony Saenz has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Saenz has filed a response. The record is insufficiently developed to allow
consideration at this time of Saenz’s claims of ineffective assistance of counsel;
such a claim generally “cannot be resolved on direct appeal when the claim has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40757     Document: 00512621801    Page: 2   Date Filed: 05/07/2014


                                 No. 13-40757

not been raised before the district court since no opportunity existed to develop
the record on the merits of the allegations.” United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). Our decision not to address Saenz’s ineffective assistance claims is
without prejudice to Saenz’s right to assert such claims in a motion pursuant
to 28 U.S.C. § 2255.
      To the extent Saenz challenges his plea as involuntary, there is no
evidence in the record to support this claim. At his plea colloquy, Saenz swore
before the district court that he understood the charges against him and the
potential sentence he faced, he was satisfied with counsel’s representation, his
plea was voluntary, his plea was not the result of force or threats, he had an
opportunity to read and discussed the plea agreement with counsel, he signed
the plea agreement with an understanding of its contents, and he understood
the summary of the plea agreement recited by the government.             Saenz’s
“[s]olemn declarations in open court carry a strong presumption of verity.” See
Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). Saenz has not pointed to any
evidence in the record to overcome this presumption.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Saenz’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2